377 So. 2d 159 (1979)
Ex parte Timothy Dale CRAWFORD.
(Re: Timothy Dale Crawford v. State).
78-749.
Supreme Court of Alabama.
November 9, 1979.
Rehearing Denied December 7, 1979.
Samuel L. Adams of Adams & Bates, Dothan, for petitioner.
Charles A. Graddick, Atty. Gen., Jean Williams Brown, Asst. Atty. Gen., Thomas W. Sorrells, Houston County Dist. Atty., for respondent.
EMBRY, Justice.
Certiorari was granted as a matter of right in this case because the defendant Timothy Dale Crawford was charged, convicted, and sentenced to death under § 13-11-2(a)(10), Code 1975. That code section defines an aggravated offense, for conviction of which the sentence of death is to be imposed, as murder in the first degree where two or more human beings are intentionally killed by one or a series of acts of the defendant. The Court of Criminal Appeals affirmed 377 So. 2d 145.
After a careful examination of the excellent opinion of the Court of Criminal Appeals, *160 authored by Judge Tyson, the record, the briefs, and the authorities cited, as well as hearing the oral arguments of counsel, we conclude that the opinion of the Court of Criminal Appeals affirming the judgment of the circuit court is correct. We therefore affirm that judgment.
AFFIRMED.
All the Justices concur.